 Case 2:20-cv-01605-KSH-CLW Document 1 Filed 02/14/20 Page 1 of 6 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
---------------------------------------------------------------X
ST. PAUL FIRE & MARINE                                         :
INSURANCE COMPANY,                                             : Civil Action No.:
                                                               :
         Plaintiff,                                            :
                                                               :
         v.                                                    :          COMPLAINT FOR
                                                               :    DECLARATORY JUDGMENT
TANNERS AVENUE CORP.,                                          :
                                                               :
         Defendant.                                            :
---------------------------------------------------------------X

       Plaintiff, ST. PAUL FIRE & MARINE INSURANCE COMPANY (hereinafter “Plaintiff”

or “St. Paul”), by and through its attorneys, Finazzo Cossolini O’Leary Meola & Hager, LLC, as

and for its Complaint against the Defendant, TANNERS AVENUE CORP., (hereinafter

“Defendant” or “Tanners”), alleges, upon information and belief, as follows:

       1.      This action is brought pursuant to 28 U.S.C. § 2201 and seeks a declaration of the

rights, duties and obligations of the parties with respect to a certain policy of marine insurance

underwritten by St. Paul, namely, Cargo Elite Policy number OC02900399/ ZOC-10T70836

(hereinafter “the Cargo Policy”) issued to Tanners as the named insured.

       2.      The subject matter of the Cargo Policy issued by St. Paul to Tanners concerns

certain of Tanners’ merchandise, consisting principally of leather jackets and leather accessories

(hereinafter “the Leather Goods”), which sustained heavy mold damage during long-term storage

in Tanners’ warehouse, and this declaratory judgment action concerns whether Tanners acted

reasonably, i.e., as would a reasonably prudent uninsured, to mitigate against mold damage, as it

was required to do, between 2017 and 2019.




                                                1
 Case 2:20-cv-01605-KSH-CLW Document 1 Filed 02/14/20 Page 2 of 6 PageID: 2



       3.      St. Paul seeks a judgment declaring that it is not required to provide insurance

coverage to Tanners with respect to mold damage to the Leather Goods that resulted from general

dampness and/or other exposure to moisture between 2017 and 2019.

       4.      This is an admiralty and maritime claim within the meaning of 28 U.S.C. § 1333

and Rule 9(h) of the Federal Rules of Civil Procedure because this action involves a dispute over

a maritime contract, i.e., a marine insurance policy, and involves damage to cargo covered by an

ocean marine cargo policy.

       5.      St. Paul is an insurance company and a citizen of the State of Connecticut with its

principal place of business in Hartford, Connecticut.

       6.      Tanners is an owner and/or seller of leather merchandise and a citizen of the State

of New Jersey with its principal place of business in Hackensack, New Jersey.

       7.      In addition to admiralty jurisdiction, subject matter jurisdiction exists on the

alternative basis of diversity of citizenship under 28 U.S.C. § 1332 because St. Paul and Tanners

are citizens of different States, and the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

       8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Tanners

resides within this District, the Policy was delivered to Tanners within this District, and the events

giving rise to the claim occurred within this district. As such, the District of New Jersey is the

proper and most convenient venue.

       9.      At all times relevant hereto, St. Paul duly issued the Cargo Policy to Tanners, and

that Cargo Policy was in force from July 23, 2016 through July 23, 2017.

       10.     On or about May 8, 2017, Tanners notified St. Paul that its warehouse, which

contained the Leather Goods, was affected by flooding on that day, and that some of the Leather



                                                  2
 Case 2:20-cv-01605-KSH-CLW Document 1 Filed 02/14/20 Page 3 of 6 PageID: 3



Goods, not all, sustained wetting damage as a result. After performing its claim investigation, St.

Paul settled Tanners’ 2017 claim and issued payment to Tanners.

       11.     More than sixteen months later, on or about September 12, 2018, Tanners reported

a supplemental claim to St. Paul involving previously undamaged portions of the Leather Goods,

additional damage that Tanners attributed to flooding in May 2017. After performing its claim

investigation, St. Paul settled Tanners’ 2018 supplemental claim and issued payment to Tanners.

       12.     St. Paul paid Tanners a total of $532,381.88 in relation to the 2017 claim and the

2018 supplemental claim for the portion of the Leather Goods that had been damaged.

       13.     During a September 2018 inspection at Tanners’ warehouse, St. Paul’s expert

concluded that significant portions of Tanners’ warehouse were “severely mold contaminated” due

to general dampness in that building.

       14.     During that inspection, St. Paul’s expert advised Ms. Sandy Han, who is Tanners’

principal and who runs Tanners’ business operations, among other things, that Tanners needed to

take several immediate steps to remediate the mold contamination in the warehouse, including

bringing in a mold remediation company, and that all undamaged merchandise in sealed cartons,

i.e. the undamaged portion of the Leather Goods, needed to be wiped down with an ammonia

solution and moved to the second floor (which had not yet been overrun by mold contamination).

       15.     Subsequently, in August 2019, Tanners reported a second supplemental claim to

St. Paul involving portions of the Leather Goods that had been determined to be sound and/or

otherwise undamaged in 2018. In 2019, Tanners confirmed that all inventory that remained inside

the warehouse consisted of what was left from the Leather Goods that St. Paul first inspected in

2017, i.e., no new inventory was received since 2017.




                                                3
 Case 2:20-cv-01605-KSH-CLW Document 1 Filed 02/14/20 Page 4 of 6 PageID: 4



       16.     In September 2019, St. Paul’s expert again attended the Tanners warehouse, and

this time upon entering the building he was assaulted with the overwhelming odor of mold/mildew,

which was far stronger than during his 2018 inspection. He also observed widespread mold

contamination throughout the building, including growing up the walls and growing upon the

office furniture. He reported that he had only once before observed a building structure so badly

contaminated with mold, and that was in the context of abandoned buildings that he had inspected

post-Superstorm Sandy after 2012.        In his view, by 2019 the Tanners’ warehouse was

contaminated so badly that it needed to be either gutted or razed.

       17. During the 2019 inspection, Tanners’ representative, Ms. Han, admitted to St. Paul’s

expert that, following the 2018 inspection, Tanners had not called a mold remediation company

nor had Tanners wiped down any merchandise in cartons nor were any of the cartons of

merchandise on the first floor moved to the second floor, as the expert had recommended.

Merchandise on the first floor was examined and found to be severely affected by mold growth

and contamination. St. Paul’s expert concluded that the severe mold condition that then existed in

the warehouse was of such strong growth and odor that it was likely not safe to enter the building.

       18.     During the 2019 inspection, St. Paul’s representative found that mold had also

migrated from the first to the second floor, the odor on the second floor was just as bad as that on

the first floor, and mold was observed growing on the walls and on the underside of the roof. Put

simply, the mold contamination in the warehouse was out-of-control and had gone totally

unchecked since the inspection in September 2018.

       19.     St. Paul’s expert concluded that the condition of the warehouse building had been

deteriorating for years, due to ingress of water, lack of maintenance and lack of preventative




                                                 4
 Case 2:20-cv-01605-KSH-CLW Document 1 Filed 02/14/20 Page 5 of 6 PageID: 5



measures, resulting in consistently high humidity and wet conditions within the building, which

resulted in the heavy mold formation, and which was the cause of damage to the Leather Goods.

          20.    The 2019 inspection did not reveal evidence of a fortuity nor was St. Paul presented

with any evidence of an external cause resulting in the damages Tanners claimed.

          21.    St. Paul has issued Tanners a reservation of rights letter. Under the circumstances

described above, St. Paul seeks a declaration that Tanners’ insurance claim is not covered.

          22.    The Cargo Policy is limited in scope and does not cover loss, misfortune or damage

to cargo arising as a result of the insured’s failure to safeguard its cargo. Specifically, as stated in

the Cargo Policy:

                 33. SUE AND LABOR CLAUSE:

                 In the case of any loss or misfortune, it shall be lawful and necessary
                 to and for the Assured, their factors, servants and assigns, to sue,
                 labor, and travel for, in and about the defense, safeguard and
                 recovery of the said goods and/or merchandise, or any part thereof,
                 without prejudice to this insurance; nor shall the acts of the Assured
                 or this Company, in recovering, saving and preserving the goods
                 and/or merchandise insured, in case of disaster, be considered a
                 waiver or an acceptance of an abandonment; to the charges whereof,
                 the said Insurance Company will contribute in accordance with the
                 Assured’s interest.

This provision in the Cargo Policy provides that it is lawful and necessary for Tanners to safeguard

its cargo without prejudice to the insurance provided by St. Paul.

          23.   A Sue and Labor clause in a marine cargo policy obligates the insured to take steps

to protect damaged property from further loss once a loss has occurred. In this case, Tanners failed

to take such steps to mitigate loss to the Leather Goods, breaching its obligations under the Cargo

Policy.




                                                   5
 Case 2:20-cv-01605-KSH-CLW Document 1 Filed 02/14/20 Page 6 of 6 PageID: 6



       24.     An actual and justiciable controversy exists between St. Paul and Tanners because

 the coverage provided by the Cargo Policy does not extend to or embrace the latest supplemental

 claim Tanners asserted in August 2019.

       25.     By reason of the foregoing, St. Paul is entitled to a declaratory judgment providing

 that it has no further obligation to provide insurance coverage to Tanners under the Cargo Policy

 in relation to the damaged Leather Goods.

       WHEREFORE, Plaintiff, ST. PAUL FIRE & MARINE INSURANCE COMPANY seeks

a judgment declaring that pursuant to the terms of the Cargo Policy, it has no further obligation to

provide insurance coverage to Tanners Avenue Corp. in connection with the Leather Goods that

are the subject matter of the Cargo Policy due to Tanners’ failure to mitigate against further damage

and/or otherwise fail to act as would a reasonably prudent uninsured.

       St. Paul further prays that the judgment grant it the costs and expenses of this action and

such other relief as this Court may deem just and proper.

Dated: February 14, 2020

                                                      FINAZZO COSSOLINI O’LEARY
                                                      MEOLA & HAGER, LLC

                                                      By: _/s/ Rachel R. Hager________
                                                          RACHEL R. HAGER, ESQ.
                                                          1776 On the Green
                                                          67 East Park Place, Suite 901
                                                          Morristown, New Jersey 07960
                                                          Tel: (973) 343-4960
                                                          Fax: (973) 343-4970
                                                          Rachel.Hager@finazzolaw.com
                                                          Attorneys for Plaintiff
                                                          St. Paul Fire & Marine Insurance
                                                          Company




                                                 6
